      Case 1:19-cv-02502 Document 1 Filed 09/03/19 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:19-cv-2502


 MARY BENSON,

 Plaintiffs,

 v.

 STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

 Defendant.

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, defendant State Farm Mutual

Automobile Insurance Company (“State Farm”), by and through its undersigned counsel

Messner Reeves LLP, files this Notice of Removal of the above-captioned action from the

District Court for the City and County of Boulder, Colorado (the “Boulder District Court”) to

the U.S. District Court for the District of Colorado.

         Federal diversity jurisdiction exists under 28 U.S.C. § 1332(a) because of a complete

diversity of citizenship between plaintiff Mary Benson and defendant State Farm and because

the amount in controversy exceeds $75,000, exclusive of interest and costs. State Farm states

the following grounds for removal:

                                       I. INTRODUCTION

         1.      On October 1, 2015, plaintiff filed this present lawsuit against State Farm in the

Boulder District Court, Case Number 2019CV30730. A copy of plaintiffs’ Complaint and


{03657776 / 1}
    Case 1:19-cv-02502 Document 1 Filed 09/03/19 USDC Colorado Page 2 of 6




Jury Demand (the “Complaint”) is attached hereto as Exhibit A. A copy of the Civil Case

Cover Sheet that plaintiff filed with the Complaint is attached hereto as Exhibit B.

         2.      State Farm waived service for the Complaint on August 26, 2019. A copy of

the Waiver & Acceptance of Service is attached hereto as Exhibit C.

         3.      State Farm’s Notice of Removal is filed within the time limits of 28 U.S.C. §

1446(b)(3) as it is filed on or before September 3, 2019, or within thirty days of State Farm’s notice

of the Complaint.

         4.      State Farm has not yet filed its answer or other response to the Complaint, but will

do so in this court in the time period required by Fed. R. Civ. P. 81(c)(2).

         5.      Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal is being

contemporaneously filed with the clerk of the Boulder County District Court and a copy has been

served on plaintiff as indicated in the below certificate of service. A copy of the notice to the

Boulder County District Court is attached hereto as Exhibit D.

         6.      Pursuant to 28 U.S.C. § 1441, the U.S. District Court for the District of Colorado

is the appropriate court for removal of this action because it embraces the Boulder County District

Court, where this action is pending.

                           II. DIVERSITY OF CITIZENSHIP EXISTS

         7.      Plaintiff resides in the State of South Dakota. See Compl. (Exh. A) ¶ 1.

         8.      For diversity purposes, “a corporation shall be deemed to be a citizen of any State

by which it has been incorporated and of the State where it has its principal place of business.” 28

U.S.C. § 1332(c)(l). State Farm is and was at the commencement of this action an Illinois

corporation with its principal place of business in Illinois. See Restated Art. Of Incorp. of State
{03657776 / 1}                                    2
    Case 1:19-cv-02502 Document 1 Filed 09/03/19 USDC Colorado Page 3 of 6




Farm Mut. Auto. Ins. Co. filed with the Colo. Sec. of State on June 9, 1988 (indicating that State

Farm is an Illinois corporation with its principle place of business in Bloomington, Illinois)

(attached hereto as Exhibit E).

         9.      Therefore, plaintiff and State Farm are citizens of different states. As such,

complete diversity of citizenship exists between the parties.

                     III. THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         10.     A federal court has diversity jurisdiction when there is complete diversity of

citizenship among the parties and the amount in controversy, exclusive of interest and costs,

exceeds $75,000.00. Stuart v. Colo. Interstate Gas Co., 271 F.3d 1221, 1224 (10th Cir.

2001). Generally, the amount in controversy may be determined by the allegations

contained in the complaint or, if not dispositive, by the allegations in the Notice of Removal.

Laughlin v. K-Mart Corp., 50 F.3d 871, 873 (10th Cir. 1995); Martin v. Franklin Capital

Corp., 251 F.3d 1284, 1290 (10th Cir. 2001). Additionally, the Colorado state court civil

cover sheet is sufficient to establish that the amount in controversy exceeds the

jurisdictional amount when plaintiff or his attorney represents the amount at issue exceeds

$100,000. See Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264, 1272-73 (10th Cir.

2016).

         11.     Here, plaintiff’s counsel indicated on the civil cover sheet filed with the Boulder

County District Court that plaintiff seeks to recover an amount in excess of $100,000,

exclusive of interest and costs, which is sufficient by itself to establish the amount in

controversy for purposes of diversity jurisdiction. See Exh. B at 2; Paros Props., 835 F.3d at

1272-73.
{03657776 / 1}                                    3
    Case 1:19-cv-02502 Document 1 Filed 09/03/19 USDC Colorado Page 4 of 6




         12.        Thus the amount in controversy, exclusive of interest and costs, exceeds

$75,000.00.

         13.        Therefore, this court has jurisdiction under 28 U.S.C. § 1332(a).

         14.        Pursuant to D.C.COLO.LCivR 81.1, a copy of the register of actions in the

Denver District Court is attached hereto as Exhibit F.

         15.        Additionally, copies of all process and pleadings are attached and filed with this

notice, including:

         o Complaint, attached as Exhibit A;

         o District Court Civil Case Cover Sheet, attached as Exhibit B;

         o Waiver of Service, attached as Exhibit C; and

         o Defendant’s Notice of Removal filed in Boulder County District Court, attached

                 as Exhibit D.

                                          IV. CONCLUSION

         Based on the foregoing, State Farm Mutual Automobile Insurance Company has

demonstrated that removal of this matter to the U.S. District Court for the District of Colorado

is proper because complete diversity of citizenship exists between the parties and the amount

in controversy exceeds $75,000, exclusive of interest and costs.

         State Farm states that no waiver and no admission of fact, law, or liability, including

without limitation the amount of damages, if any, is intended by this Notice of Removal, and

all defenses, affirmative defenses, and rights are hereby reserved.

           WHEREFORE, defendant State Farm Mutual Automobile Insurance Company

 respectfully requests that the U.S. District Court for the District of Colorado assume
{03657776 / 1}                                      4
    Case 1:19-cv-02502 Document 1 Filed 09/03/19 USDC Colorado Page 5 of 6




 jurisdiction of this case and issue such further orders and processes as may be necessary.

         Dated this 3rd day of September, 2019.

                                                      MESSNER REEVES LLP

                                                      /s/ Heather A. Salg
                                                      Heather A. Salg
                                                      Nathaniel Scott Barker
                                                      MESSNER REEVES LLP
                                                      7935 East Prentice Avenue, Suite 312
                                                      Greenwood Village, Colorado 80111
                                                      Phone: 303.623.1800
                                                      Fax: 303.623.0552
                                                      Email: hsalg@messner.com
                                                              nbarker@messner.com
                                                      Attorneys for Defendant State Farm Mutual
                                                      Automobile Insurance Company




{03657776 / 1}                                    5
    Case 1:19-cv-02502 Document 1 Filed 09/03/19 USDC Colorado Page 6 of 6




                              CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2019, the foregoing NOTICE OF REMOVAL was
filed via the ECF filing system and served via U.S. Mail and email on the following:

David A. Klibaner, Esq.
Pamela K. Pritzel, Esq.
Klibaner Law Firm, PC
899 Logan Street, Suite 200
Dever, CO 80203
david@dklawfirm.com
Attorney for Plaintiff




                                               /s/ Mary C. Bielak
                                               Mary C. Bielak




{03657776 / 1}                             6
